Citation Nr: 0941206	
Decision Date: 10/29/09    Archive Date: 11/09/09

DOCKET NO.  07-15 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an initial compensable disability rating 
for gastroesophageal reflux disease (GERD).  

2.  Entitlement to service connection for residuals of a back 
injury, to include as a qualifying chronic disability under 
38 C.F.R. § 3.317.

3.  Entitlement to service connection for irregular heart 
beat, to include as a qualifying chronic disability under 
38 C.F.R. § 3.317.

4.  Entitlement to service connection for bilateral hearing 
loss.

5.  Entitlement to service connection for headaches, to 
include as a qualifying chronic disability under 38 C.F.R. 
§ 3.317.

6.  Entitlement to service connection for numbness of the 
left and right upper extremities, to include as a qualifying 
chronic disability under 38 C.F.R. § 3.317.

7.  Entitlement to service connection for numbness of the 
left and right lower extremities, to include as a qualifying 
chronic disability under 38 C.F.R. § 3.317.

8.  Entitlement to service connection for emphysema, with 
shortness of breath, to include as a qualifying chronic 
disability under 38 C.F.R. § 3.317.

9.  Entitlement to service connection for arthritis, to 
include as a qualifying chronic disability under 38 C.F.R. 
§ 3.317.

10.  Entitlement to service connection for an acquired 
psychiatric disorder, claimed as nightmares, to include 
posttraumatic stress disorder (PTSD), including as a 
qualifying chronic disability under 38 C.F.R. § 3.317.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 2004 to December 
2005, and served in the Southwest Asia theater of operations 
from November 21, 2004 to November 15, 2005.  He also served 
periods of active duty for training (ACDUTRA) and inactive 
duty training (INACDUTRA) while serving with the Tennessee 
Army National Guard both before and after his period of 
active duty.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Nashville, Tennessee.  

The issues of service connection for residuals of a back 
injury, irregular heart beat, headaches, and emphysema, with 
shortness of breath, are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  Throughout the pendency of the appeal, the Veteran's GERD 
has been productive of progressive recurrent epigastric 
distress with pyrosis controlled by medication.

2.  The evidence of record does not demonstrate that the 
Veteran has a bilateral hearing loss disability as defined by 
38 C.F.R. § 3.385.

3.  The Veteran had active military service in the Southwest 
Asia theater of operations during the Persian Gulf War.

4.  The Veteran's current paresthesia of the arms and legs is 
linked by competent evidence to the Veteran's complaints of 
numbness of the left and right upper and lower extremities 
during a period of active military service.

5.  The Veteran's claim of arthritis is not linked by 
competent medical evidence to any disease or injury during 
service; is not substantiated by any physical examination or 
laboratory test; and is not manifest to a degree of at least 
10 percent.

6.  The Veteran's current diagnosis of depression is linked 
by competent medical evidence to the Veteran's period of 
active military service.


CONCLUSIONS OF LAW

1.  An initial 10 percent rating for GERD is warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 4.114 Diagnostic Code 7346 (2009).  

2.  The criteria for a grant of service connection for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2009).  

3.  With resolution of all reasonable doubt in the Veteran's 
favor, numbness of the left and right upper extremities, 
diagnosed as paresthesia, was incurred during active military 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.303 (2009).  

4.  With resolution of all reasonable doubt in the Veteran's 
favor, numbness of the left and right lower extremities, 
diagnosed as paresthesia, was incurred during active military 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.303 (2009).  

5.  A claimed arthritis disability was not incurred, and may 
not be presumed to have been incurred, during active military 
service.  38 U.S.C.A. §§ 1110, 1117, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2009).

6.  Depression was incurred during active military service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court), have been fulfilled 
by information provided to the Veteran in letters from the RO 
dated in March 2006, July 2006, November 2006, and two 
letters in April 2007.  These letters notified the Veteran of 
VA's responsibilities in obtaining information to assist the 
Veteran in completing his claims, and identified the 
Veteran's duties in obtaining information and evidence to 
substantiate his claims.  Thereafter, the claims were 
reviewed and a supplemental statement of the case was issued 
in August 2007.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 20 Vet. App. 473 (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 
(2006)). 

Shortly before the pendency of this appeal, the Court in 
Dingess had found that the VCAA notice requirements applied 
to all elements of a claim.  An additional notice as to 
disability ratings and effective dates was provided in the 
April 2007.  The Board notes that while the Veteran was not 
given specific notice of the criteria required for claims 
asserted based on Persian Gulf War service under 38 U.S.C.A. 
§ 1117 and 38 C.F.R. § 3.317, the Board herein is either 
granting the claims advanced by the Veteran or denying them 
for reasons not dependent on the development of claims under 
§ 3.317.  Thus, the Board finds that the Veteran will not be 
prejudiced by the Board adjudicating the merits of the claims 
decided herein.

The notice requirements pertinent to the issues on appeal 
have been substantially met and all identified and authorized 
records relevant to these matters have been requested or 
obtained.  The Board finds that the available medical 
evidence is sufficient for an adequate determination.  There 
has been substantial compliance with all pertinent VA laws 
and regulations and to move forward with these claims would 
not cause any prejudice to the appellant.

Higher Rating - Laws and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2009).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  The Court has held 
that a claim for a higher rating when placed in appellate 
status by disagreement with the original or initial rating 
award (service connection having been allowed, but not yet 
ultimately resolved), remains an "original claim" and is 
not a new claim for an increased  rating.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  In such cases, separate 
compensable evaluations may be assigned for separate periods 
of time if such distinct periods are shown by the competent 
evidence of record during the pendency of the appeal, a 
practice known as "staged" ratings.  Id. at 126.

It is the responsibility of the rating specialist to 
interpret reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2009).  Consideration of factors wholly outside the rating 
criteria constitutes error as a matter of law.  Massey v. 
Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of 
disabilities based upon manifestations not resulting from 
service-connected disease or injury and the pyramiding of 
ratings for the same disability under various diagnoses are 
prohibited.  38 C.F.R. § 4.14 (2009).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2009).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2009). 

GERD

The record reflects that by way of the August 2006 rating 
decision on appeal the Veteran was granted service connection 
for GERD.  A noncompensable, or 0 percent, disability rating 
was assigned, effective December 18, 2005, pursuant to 
Diagnostic Code 7346, pertaining to hiatal hernia.  Under 
Diagnostic Code 7346, a 10 percent disability rating is 
warranted for two or more of the symptoms for the 30 percent 
evaluation of less severity.  A 30 percent disability rating 
is warranted when there is persistently recurrent epigastric 
distress with dysphagia, pyrosis, and regurgitation, 
accompanied by substernal or arm or shoulder pain, productive 
of considerable impairment of health.  See 38 C.F.R. § 4.114, 
DC 7346 (2009).  

A February 2006 VA outpatient history and physical revealed a 
diagnosis of heartburn for which the Veteran took Prevacid.  
A March 2006 VA treatment record noted that the Veteran had 
stopped taking Prevacid because he thought that his GERD 
symptoms had resolved.  

The Veteran underwent a VA examination in June 2006.  The 
Veteran complained that his heartburn had progressively 
worsened over the years from intermittent to daily.  He used 
to take Prevacid whenever necessary but recently noticed that 
he took it daily.  On examination, the examiner noted 
heartburn that was more aggravating on a daily basis.  
Gastrointestinal symptoms such as dysphagia, regurgitation, 
nausea, vomiting, and melena were not found.  

The Board finds that the evidence of record supports a higher 
initial disability rating for the Veteran's service-connected 
GERD.  As noted above, in order to warrant a higher, or 10 
percent, disability rating, two of the following symptoms of 
epigastric distress would need to be manifested:  dysphagia, 
pyrosis, regurgitation, and substernal or arm or shoulder 
pain.  Since the effective date of service connection on 
December 18, 2005, the post-service medical evidence of 
record noted above indicates that the Veteran experiences 
heartburn or pyrosis.  See 38 C.F.R. § 4.114, DC 7346.  In 
addition, the recurrent nature of his epigastric distress has 
progressively worsened over time.  He reported during his 
June 2006 VA examination that he now took Prevacid daily for 
relief of his symptoms.  Therefore, since the Veteran's 
symptoms appear to place him on the borderline between a 
noncompensable and 10 percent rating, giving the Veteran the 
benefit of the doubt, the Board finds that he is entitled to 
an initial rating of 10 percent under DC 7346.  See 38 C.F.R. 
§ 4.7.

A higher rating of 30 percent is not warranted, as the 
evidence does not reflect persistently recurrent epigastric 
distress with dysphagia, pyrosis, and regurgitation, 
accompanied by substernal or arm or shoulder pain, productive 
of considerable impairment of health.  The Board notes that 
the Veteran continues to be employed in a productive 
capacity.  For these reasons, the Board finds that an initial 
rating in excess of 10 percent is not warranted.

The Board has considered rating the Veteran's GERD under 
other Diagnostic Codes in order to provide him with the most 
beneficial rating; however, none of the other Diagnostic 
Codes relating to disabilities of the digestive system are 
appropriate for rating the Veteran's service-connected GERD.  
See 38 C.F.R. § 4.114 (schedule of ratings for the digestive 
system).

The Board also finds that the evidence of record does not 
support submission of the file for extraschedular 
consideration of the Veteran's initial disability rating for 
his service-connected GERD.  As noted immediately above, 
granting the Veteran the benefit of the doubt, his initial 
noncompensable rating has been increased to 10 percent as the 
Board has noted his disorder has progressively worsened, even 
though he appears to principally manifest only one symptom, 
pyrosis or heartburn.  A higher rating based on schedular 
considerations is not warranted.  There is a three-step 
analysis for determining whether an extraschedular evaluation 
is appropriate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  
First, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-
connected disability and the established criteria found in 
the rating schedule to determine whether the Veteran's 
disability picture is adequately contemplated by the rating 
schedule.  Id.  If not, the second step is to determine 
whether the claimant's exceptional disability picture 
exhibits other related factors identified in the regulations 
as "governing norms."  Id. at 115-16; see also 38 C.F.R. 
§ 3.321(b)(1) (governing norms include marked interference 
with employment and frequent periods of hospitalizations).  
If the factors of step two are found to exist, the third step 
is to refer the case to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service for a 
determination whether, to accord justice, the claimant's 
disability picture requires the assignment of an 
extraschedular rating.  Id. at 116.  

After a thorough review of the record, including the written 
submissions of the Veteran and his representative and the VA 
medical evidence of record noted above, and taking into 
consideration the increase allowed, the Board is convinced 
that the rating criteria reasonably describes the Veteran's 
disability levels and symptomatology for his GERD during the 
time period of this appeal, and that the newly-assigned 
rating is adequate.  Therefore, no referral for 
extraschedular consideration is required in this case.  

The Board has considered whether the application of "staged 
ratings" would be in order.  See Fenderson, 12 Vet. App. at 
126.  However, the weight of the credible evidence 
demonstrates that since December 18, 2005, when service 
connection became effective, the Veteran's GERD disorder has 
warranted a 10 percent rating but no more.  The benefit-of-
the-doubt rule has been considered in making this decision.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Service Connection - Laws and Regulations 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  The law also provides 
that service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled from a disease or injury 
incurred in the line of duty.  38 U.S.C.A. § 101(21), (24); 
38 C.F.R. § 3.6(a).  Active military, naval, or air service 
also includes any period of inactive duty training 
(INACDUTRA) during which the individual concerned was 
disabled from an injury incurred in the line of duty.  Id.  
Accordingly, service connection may be granted for disability 
resulting from disease or injury incurred in, or aggravated, 
while performing ACDUTRA or from injury incurred or 
aggravated while performing INACDUTRA.  38 U.S.C.A. 
§§ 101(24), 106, 1110.

ACDUTRA includes full-time duty performed by members of the 
National Guard of any State or the Reserves.  38 C.F.R. 
§ 3.6(c).  INACDUTRA includes duty other than full-time duty 
performed by a member of the Reserves or the National Guard 
of any State.  38 C.F.R. § 3.6(d).

Generally, to establish "direct" service connection, there 
must be (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  See 
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004); Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

Where a veteran served 90 days or more during a period of war 
or after December 31, 1946, and sensorineural hearing loss 
becomes manifest to a degree of l0 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  

Because the Veteran served in the Southwest Asia theater of 
operations during the Persian Gulf War, service connection 
may also be established under 38 C.F.R. § 3.317.  Under that 
section, service connection may be warranted for a Persian 
Gulf veteran who exhibits objective indications of a 
qualifying chronic disability that became manifest during 
active military, naval or air service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than December 31, 
2011.  See 70 Fed. Reg. 75669, 75672 (Dec. 18, 2006) 
(codified at 38 C.F.R. § 3.317(a)(1)).  The Veteran's service 
in Iraq and Kuwait in 2004 and 2005 are included within the 
Southwest Asia theater of operations.  See 38 C.F.R. 
§ 3.317(d)(2).  

For purposes of 38 C.F.R. § 3.317, there are three types of 
qualifying chronic disabilities: (1) an undiagnosed illness; 
(2) a medically unexplained chronic multi symptom illness; 
and (3) a diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C. § 1117(d) warrants a 
presumption of service connection.

An undiagnosed illness is defined as a condition that by 
history, physical examination and laboratory tests cannot be 
attributed to a known clinical diagnosis.  In the case of 
claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 
38 C.F.R. § 3.117, unlike those for "direct service 
connection," there is no requirement that there be competent 
evidence of a nexus between the claimed illness and service.  
Gutierrez v. Principi, 19 Vet. App. at 8-9.  Further, lay 
persons are competent to report objective signs of illness.  
Id.  To determine whether the undiagnosed illness is 
manifested to a degree of 10 percent or more the condition 
must be rated by analogy to a disease or injury in which the 
functions affected, anatomical location or symptomatology are 
similar.  See 38 C.F.R. § 3.317(a)(5); see also Stankevich v. 
Nicholson, 19 Vet. App. 470 (2006).

A medically unexplained chronic multi symptom illness is one 
defined by a cluster of signs or symptoms, and specifically 
includes chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome, as well as any other illness that 
the Secretary determines meets the criteria in paragraph 
(a)(2)(ii) of this section for a medically unexplained 
chronic multi symptom illness.

A "medically unexplained chronic multi symptom illness" 
means a diagnosed illness without conclusive pathophysiology 
or etiology that is characterized by overlapping symptoms and 
signs and has features such as fatigue, pain, disability out 
of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities.  Chronic 
multisymptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically unexplained.  
38 C.F.R. § 3.317(a)(2)(ii).

There are currently no diagnosed illnesses that have been 
determined by the Secretary to warrant a presumption of 
service connection under 38 C.F.R. § 3.317(a)(2)(C).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(3).  Signs or symptoms that may be 
manifestations of undiagnosed illness or medically 
unexplained chronic multi symptom illness include, but are 
not limited to, the following: (1) fatigue; (2) signs or 
symptoms involving skin; (3) headache; (4) muscle pain; (5) 
joint pain; (6) neurologic signs or symptoms; (7) 
neuropsychological signs or symptoms; (8) signs or symptoms 
involving the respiratory system (upper or lower); (9) sleep 
disturbances; (10) gastrointestinal signs or symptoms; (11) 
cardiovascular signs or symptoms; (12) abnormal weight loss; 
and (13) menstrual disorders.  38 C.F.R. § 3.317(b).

For purposes of section 3.317, disabilities that have existed 
for six months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 
six-month period will be considered chronic.  The six-month 
period of chronicity will be measured from the earliest date 
on which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  38 C.F.R. 
§ 3.317(a)(4).

Bilateral Hearing Loss

The Veteran seeks service connection for bilateral hearing 
loss as a result of exposure to noise during service.  The 
Board does not reach the question of whether there is an 
inservice incurrence or a medical nexus as evidence of record 
illustrates the Veteran does not meet the criteria for a 
current hearing loss disability.

Hearing loss disability claims are governed by 38 C.F.R. 
§ 3.385.  This regulation provides that hearing loss is a 
disability when the auditory threshold in any of the 
frequencies of 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 
40 decibels (dB) or greater.  38 C.F.R. § 3.385.  
Alternatively, a hearing loss disability can be established 
by auditory thresholds for at least three of those 
frequencies at 26 decibels or greater or by speech 
recognition scores under the Maryland CNC Test at less than 
94 percent.  38 C.F.R. § 3.385.

At the time of discharge from active duty, November 2005 
audiogram findings, in pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
0
5
20
LEFT
       
20
20
15
20
20

The audiologist noted significant threshold shifts in most 
frequencies bilaterally compared to a May 2002 audiogram 
administered when the Veteran enlisted in the National Guard.  

The Veteran underwent a VA audiological examination in June 
2006.  He told the examiner that during service he was 
exposed to the noise of artillery, howitzers, and weapons 
firing during qualifications as well as noise from 
helicopters.  He denied any other occupational or 
recreational exposure.  Audiogram findings, in pure tone 
thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
5
25
LEFT
       5
15
5
20
20

Speech recognition scores on the Maryland CNC Word List were 
100 percent in both the right ear and the left ear.  
Diagnosis was normal hearing with thresholds within normal 
limits, though the audiologist noted an obvious "notching" 
at 3000-4000 Hertz bilaterally which she reported was 
consistent with a history of noise exposure.  

Thus, the Veteran did not have auditory thresholds above 26 
decibels in three or more frequencies in either his 2005 or 
2006 audiological examinations.  Nor was there any evidence 
of auditory thresholds above 40 decibels in any frequency or 
a speech recognition score under the 94 percent threshold.  
As such, the Veteran did not meet the criteria of 38 C.F.R. 
§ 3.385.  Under these circumstances, the Board concludes that 
the Veteran does not currently suffer from hearing impairment 
within the meaning of VA regulations; specifically, the 
provisions of 38 C.F.R. § 3.385.  Simply put, in the absence 
of a present disability that is related to service, a grant 
of service connection is clearly not supportable.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Even assuming, arguendo, that the Veteran's bilateral hearing 
loss complaints are of unknown etiology, based on the 2005 
and 2006 examination findings of normal functional capacity, 
his subjective complaints of hearing loss do not meet the 
manifest to a degree of 10 percent or more requirements of 
38 C.F.R. § 3.317(a)(1)(i).  Accordingly, service connection 
for bilateral hearing loss under the provisions of 38 C.F.R. 
§ 3.317 is not warranted.  

Reasonable doubt has been considered in this matter; however, 
the just described probative evidence against the Veteran's 
claim outweighs his allegation of bilateral hearing loss as a 
result of service in the Persian Gulf theater.  The record 
thus does not contain an approximate balance of negative and 
positive evidence on the merits for a finding in the 
Veteran's favor.  38 C.F.R. § 3.102.

Extremities

The Veteran also seeks service connection for numbness of the 
left and right upper extremities and service connection for 
numbness of the left and right lower extremities due to his 
service in Iraq and Kuwait.  

In a post-deployment health assessment the Veteran completed 
in November 2005, shortly before his discharge from active 
duty, he noted that during active duty he had numbness or 
tingling in his hands or feet.  In a contemporaneous report 
of medical history, he noted that numbness of his hands and 
feet had increased during service.  

Post-service, the Veteran underwent a history and physical at 
a VA facility in February 2006.  Examination of the 
extremities showed no contractures, deformities or vascular 
insufficiency.  There were no foot lesions or venous 
insufficiency/varicosity noted.  Pedal pulses were 
bilaterally equal at 2-3/5, with no ischemic changes noted on 
the feet or toes.  A March 2006 addendum showed normal 
extremities and a normal neurologic exam.  

The Veteran underwent a Gulf War Guidelines examination in 
June 2006.  It was noted that numbness in the arms and legs 
dated back to March 2005 while the Veteran was in service in 
Iraq, and that he started waking up with numbness of the arms 
and legs in March 2006.  This numbness comes and goes and is 
off and on and is noticed when the Veteran awakes from sleep.  
There was no underlying injury or trauma noted.  The examiner 
described the course of development as intermittent with 
remissions.  The Veteran reported that this numbness 
symptomatology occurred now about three times a week, off and 
on.  He conceded that some days he was completely normal.  
Neurologic examination was normal.  The examiner also noted 
that the Veteran's employment with a boat manufacturer was 
affected to some extent since after about five minutes of 
using a roller he had to stop and wait because it produced 
numbness and pain in his hand.  Mild effects on his driving 
also were noted.  Diagnosis was paresthesia not otherwise 
specified (NOS).

Based upon the evidence of record, the Board finds that 
service connection for numbness of the upper and lower 
extremities is warranted.  Information in the service 
treatment records shows the Veteran's contentions that he had 
numbness or tingling in his hands and feet which increased 
during his service in Iraq.  The Board finds that the 
Veteran's lay evidence of symptoms of numbness in the 
extremities is competent to show in-service occurrence 
because numbness or paresthesia is that type of disorder 
capable of lay observation.  See Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. 2009) (rejecting view lay person is not 
competent to provide testimony regarding nexus); see also 
Barr v. Nicholson, 21 Vet. App. 303, 307-09 (2007) (holding 
that medical evidence is not always required to establish the 
elements of in-service incurrence and nexus); Gutierrez, 19 
Vet. App. at 8-9 (lay persons are competent to report 
objective signs of illness in Persian Gulf War illness 
cases).  Moreover, the June 2006 VA examiner diagnosed 
paresthesia NOS, though the neurologic examination was 
normal, and noted the Veteran's complaints that his numbness 
symptomatology continued intermittently about three times a 
week.  In light of the foregoing, and resolving all 
reasonable doubt in the Veteran's favor, the Board finds that 
service connection for numbness of the left and right upper 
extremities and service connection for numbness of the left 
and right lower extremities is warranted.  38 C.F.R. 
§§ 3.102, 3.303.  As service connection is being granted on a 
direct basis, an analysis of whether the provisions of 
38 C.F.R. § 3.317 provide a basis for a grant of service 
connection is unnecessary.

Arthritis

The Veteran also seeks service connection for arthritis, but 
service treatment records are negative for any complaints of 
or treatment for arthritis.  No report of a discharge 
examination is associated with the claims file.  

Post-service medical records, including the Veteran's June 
2006 Gulf War Guidelines examination, are also negative for 
evidence of or treatment for arthritis.  However, a February 
2006 VA medical record noted that the Veteran reported that 
he had hurt his back while in Iraq and was told when he 
returned home that X-ray studies showed "the start of 
arthritis."  February 2006 X-ray studies of the Veteran's 
spine associated with the June 2006 VA examination do not 
show the presence of arthritis, but indicate very minimal 
disc space narrowing at the L5-S1 level.  

Based on the evidence of record, the Board finds that service 
connection for arthritis is not warranted.  Service treatment 
records contain no evidence of arthritis during service.  The 
record also contains no evidence of any treatment or 
assessment for arthritis symptomatology following discharge 
from service, except for the Veteran's assertion that a 
National Guard examination at the time of discharge indicated 
the beginnings of arthritis.  The February 2006 VA X-ray 
study of the Veteran's lumbosacral spine does not show 
arthritis, though it did show a very minimal disc space 
narrowing at the L5-S1 level.  The June 2006 VA examiner, in 
a long and voluminous report, also failed to mention or 
diagnose arthritis.  The competent medical evidence of record 
does not show a current disability necessary to support a 
successful claim for service connection.  See Brammer, 3 Vet. 
App. at 225 (there can be no valid claim for service 
connection absent proof of a present disability).  
Accordingly, service connection on a direct basis for 
arthritis must be denied.  38 C.F.R. § 3.303.  However, since 
the Veteran served on active military, naval, or air service 
in the Southwest Asia theater of operations during the 
Persian Gulf War the inquiry does not end here.  See 
38 C.F.R. § 3.317.  

In order to establish service connection under 38 C.F.R. 
§ 3.317, there must be objective indications of a qualifying 
chronic disability which became manifest either during active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War, or to a degree of 
10 percent or more not later than December 31, 2011.  38 
C.F.R. § 3.317(a)(1).

There is no objective evidence of any chronic arthritis that 
first manifested during the Veteran's service in the Persian 
Gulf or during the succeeding presumptive period.  Simply 
put, there is no evidence of objective indications of a 
qualifying chronic disability as the February 2006 X-ray 
study and the June 2006 Gulf War Guidelines examination fail 
to indicate the presence of arthritis.  Even assuming, 
arguendo, that the Veteran's arthritis complaint is of 
unknown etiology, based on the February 2006 and June 2006 
examination findings of normal functional capacity, his 
subjective complaints do not meet the manifest to a degree of 
10 percent or more requirements of 38 C.F.R. 
§ 3.317(a)(1)(i).  Accordingly, service connection for an 
arthritis disorder under the provisions of 38 C.F.R. § 3.317 
is not warranted.

Reasonable doubt has been considered in this matter; however, 
the just described probative evidence against the Veteran's 
claim outweighs his allegation of arthritis after service in 
the Persian Gulf theater.  The record thus does not contain 
an approximate balance of negative and positive evidence on 
the merits for a finding in the Veteran's favor.  38 C.F.R. 
§ 3.102.

Psychiatric Disorder

In his January 2006 claim, the Veteran sought service 
connection for nightmares.  The RO subsequently characterized 
the claim as one for PTSD claimed as nightmares.  The Board 
has construed this claim as noted on the title page in light 
of the Court's recent ruling in Clemons v. Shinseki, 23 Vet. 
App. 1 (2009) (ruling VA should construe a psychiatric claim 
based on the reasonable expectations of the non-expert 
claimant and the evidence developed in processing that 
claim).

During service in Iraq, the Veteran claimed that between 
November 2004 and October 2005 he was a gate guard at Forward 
Operating Base (FOB) Caldwell, while with the 1/278th 
Regimental Combat Team, Howitzer Battery.  There he searched 
Iraqis and their vehicles for bombs.  He claimed that he once 
saw an accident outside the base when he viewed the head of 
an Iraqi "split like a melon."  He also reported that at 
Anaconda, Iraq, his unit was mortared during the two days he 
was there.  He also reported seeing children with severe 
third-degree burns, and in September 2005 he had to draw his 
weapon on approximately 200 Iraqis while guarding the gate 
during a riot situation.  

Post-service, a March 2006 VA medical record noted a staff 
physician's assessment that the Veteran had depression.

The Veteran underwent a VA mental examination in June 2006.  
It was noted that the Veteran was not currently under 
treatment for a mental disorder, but that a sleep impairment 
interfered with his daily activities.  Examination disclosed 
difficulty sleeping and an exaggerated startle response.  The 
examiner opined that the Veteran's PTSD symptoms were 
diminishing over time and that he did not meet the DSM-IV 
criteria for a PTSD diagnosis.  Diagnosis was depression not 
otherwise specified (NOS).  The VA examiner also opined that 
the Veteran's depression was related to service.  

The medical evidence of record establishes the existence of a 
current psychiatric disorder, diagnosed as depression NOS, 
upon VA examination of June 2006.  At that time, the VA 
examiner opined that the Veteran's symptoms were related to 
military service and adjustment from active deployment in a 
combat zone.  Therefore, the Board need not discuss whether 
any of the Veteran's claimed in-service stressors should be 
verified and whether or not his symptomatology establishes a 
PTSD diagnosis.  Resolving any doubt in favor of the Veteran, 
the Board concludes that service connection for a psychiatric 
disorder, namely depression, is warranted in this case.  As 
service connection is being granted on a direct basis, an 
analysis of whether the provisions of 38 C.F.R. § 3.317 
provide a basis for a grant of service connection is 
unnecessary.  Accordingly, the appeal as to this claim is 
granted. 


ORDER

Subject to the law and regulations governing payment of 
monetary benefits, an initial rating of 10 percent for GERD 
is granted.

Service connection for bilateral hearing loss is denied. 

Service connection for numbness of the left and right upper 
extremities is granted.

Service connection for numbness of the left and right lower 
extremities is granted.

Service connection for arthritis is denied.

Service connection for depression is allowed.


REMAND

The Veteran also seeks service connection for residuals of a 
back injury, for an irregular heart beat, for headaches, and 
for emphysema, with shortness of breath.  

As an initial matter there appears to be a missing medical 
record.  The Board notes that the Veteran's discharge 
examination was apparently done at Camp Shelby in Mississippi 
after the Veteran's return from Iraq, but this document is 
not found within the claims file.  On remand, the RO should 
attempt to associate with the claims file a copy of this 
examination report from the relevant office of the Tennessee 
National Guard, or the National Personnel Records Center 
(NPRC) or relevant service department.  An attempt also 
should be made to obtain any of the Veteran's National Guard 
service treatment records dated since December 2005.

Additionally, the Veteran should be provided with an updated 
VCAA notice regarding VA's duties to notify and assist that 
provides the criteria required for claims asserted based on 
Persian Gulf War service pursuant to 38 U.S.C.A. § 1117 and 
38 C.F.R. § 3.317.  

Regarding the Veteran's claim for service connection for 
residuals of a back injury, the Veteran reported in a 
November 2005 report of medical history that he fell out of a 
truck during service and that the weight of his body armor 
hurt his back.  A December 2005 line of duty determination 
indicated that the Veteran injured his back in a fall from a 
5-ton vehicle while at FOB Caldwell in Iraq in October 2005.  

Post-service, the Veteran underwent a history and physical at 
a VA treatment facility in February 2006.  According to the 
report of that examination, the Veteran reported that he had 
hurt his back while in Iraq.  Examination showed no spinal 
deformity, paravertebral spasm, inflammatory changes, or 
joint effusions.  

A March 2006 VA outpatient medical record indicated that the 
Veteran had intermittent chronic low back pain for one year, 
which reaches back to his service in Iraq.  Examination 
showed that he had full range of motion of the back without 
pain and that his extremities were noted as normal.

According to the report of a June 2006 Gulf War Guidelines 
examination, the Veteran's back pain initially manifested in 
July 2005 when the Veteran fell off a truck in service and 
landed on his back.  His course since then was described as 
stable.  An earlier X-ray film of the lumbosacral spine 
attached to the report showed very minimal disc space 
narrowing at the L5-S1 level and no abnormalities.  The 
examiner suggested that the Veteran's back pain was related 
to a sprain.  Unfortunately, the examiner did not opine as to 
whether the Veteran's current back sprain was linked to the 
in-service complaint of a back injury.  The matter must be 
remanded for a new VA examination and opinion.  38 C.F.R. 
§ 3.327.

Regarding the Veteran's claim for service connection for an 
irregular heart beat, a November 2005 service treatment 
record revealed that the Veteran had complained of heart 
palpitations for seven months.  It was noted that the Veteran 
felt as if his heart slowed down for a few seconds with 
abnormal beats and then returned to normal after a few 
seconds.  Symptoms occurred at rest and happened about four 
times in the previous six months.  EKG was normal and lung 
sounds were clear.  Assessment was likely ectopic beats 
associated with stress, smoking and caffeine intake.  It was 
recommended that the Veteran quit smoking and decrease his 
caffeine consumption.  A December 2005 line of duty 
determination indicated that the Veteran's irregular heart 
beats occurred in the line of duty.

Post-service, the Veteran underwent a history and physical at 
a VA treatment facility in February 2006.  According to the 
report of that examination, the Veteran had heart 
palpitations while serving in Iraq and was told after an EKG 
that he had an irregularity which needed follow-up.  
Palpitations occurred every few days and lasted for only a 
few seconds.  The Veteran denied any chest pain and said that 
he was told that he had heart murmurs as a child.  
Examination showed a regular heart rhythm and no murmurs.  
There was no evidence of congestive heart failure or any 
heart irregularity.  

The report of the Veteran's Gulf War Guidelines examination 
in June 2006 noted that the Veteran's irregular heart beat 
began in February 2005 while he was in Iraq.  He experienced 
this about three times a week and felt a pounding but no 
associated chest pain.  The Veteran also reported that the 
irregular heart beat continued for about three months after 
he returned home, and then had not reoccurred.  The VA 
examiner suggested that the Veteran's irregular heart beat 
was related to stress.  Unfortunately, the VA examiner did 
not opine whether the Veteran had a current disability and 
whether any irregular heart beat and its link to stress were 
also linked to his complaints in service.  Therefore, this 
matter must be remanded for a new VA examination and opinion.  
38 C.F.R. § 3.327.  

Regarding the Veteran's claim for service connection for 
headaches, before his period of active duty, a February 2003 
National Guard treatment record revealed that the Veteran was 
seen for a cold which included headache.  During active duty 
in Iraq, an October 2005 service treatment record noted that 
the Veteran was seen for cold symptoms, including a complaint 
of headaches throughout the day.  

During his June 2006 Gulf War Guidelines examination the 
Veteran reported a constant headache while in Iraq due to an 
eye problem.  Date of onset was given as December 2004 (while 
in service) for the eye problem and June 2005 (while in 
service) for the headache complaint.  His burning, itching 
and watering eyes manifested after he got to Iraq and he was 
exposed to burning fuel at the gate he guarded.  He also was 
exposed to a brick factory and to fumes that smelled like 
sulphur.  The examiner noted that the Veteran, while he was 
serving in Iraq, had a constant headache due to this eye 
problem, but there was no nausea, vomiting, or paralysis 
associated with these headaches.  His course was described as 
stable since onset.  Unfortunately, the examiner did not 
opine as to whether the Veteran had a current headache 
disability and, if so, whether such was linked to his 
complaints in service.  Therefore, the matter must be 
remanded for a new VA examination and opinion.  38 C.F.R. 
§ 3.327.

Regarding the Veteran's claim for service connection for 
emphysema, with shortness of breath, the Board notes that a 
line of duty determination dated in October 2005 noted that 
the Veteran had been deployed in Kuwait and Iraq and 
subjected to continuous operational conditions and exposure 
to human waste, indigenous plants and animals, composite 
material fires, petrochemical waste and fumes, gases, fumes 
and dust of unknown origins, and blood-borne and air-borne 
pathogens.  Another line of duty determination dated in 
December 2005 noted that the Veteran experienced shortness of 
breath ever since he was assigned to FOB Caldwell in Iraq and 
that his shortness of breath was incurred in the line of 
duty.  

According to a February 2006 VA medical record, a spot was 
found on the Veteran's right lung when he returned home from 
Iraq and was examined at Camp Shelby in Mississippi.  The 
examiner also noted that the Veteran smoked a half pack of 
cigarettes daily for the previous 10 years.  

During the June 2006 Gulf War Guidelines examination, the 
examiner noted a February 2006 VA chest X-ray which showed 
mild emphysematous changes and evidence of old granulomatous 
disease, though no active disease was seen in the chest.  He 
also noted that the Veteran had smoked one pack of cigarettes 
daily for about 10 years, but had quit a month prior to the 
examination.  An uninterpreted pulmonary function test was 
attached to the report of the June 2006 VA examination.  
Diagnosis was chronic obstructive pulmonary disease (COPD) 
with some estimated mild effects on the Veteran's daily 
activities.  Unfortunately, the examiner did not opine as to 
whether the Veteran's current COPD was linked to the 
exposures he encountered in service in Iraq, or to his 
shortness of breath complaints in service, or to some other 
cause, such as his history of smoking cigarettes.

An October 2006 VA medical record noted a diagnosis of 
emphysema by chest X-ray.  A VA staff physician recommended 
that the Veteran quit smoking.  Therefore, this matter must 
be remanded for a new VA examination and opinion.  38 C.F.R. 
§ 3.327.

Accordingly, the case is REMANDED for the following action:

1.  The RO should provide the Veteran 
appropriate notice pursuant to the VCAA 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), that includes the criteria 
required for claims asserted based on 
Persian Gulf War service under 38 U.S.C.A. 
§ 1117 and 38 C.F.R. § 3.317.  

2.  The RO should attempt to obtain and 
associate with the claims file a copy of 
the Veteran's discharge examination, said 
to have been done at Camp Shelby in 
Mississippi, from either the Tennessee 
National Guard, or the National Personnel 
Records Center, or the relevant service 
department.  Copies of all National Guard 
service treatment records dated since 
December 2005 also should be obtained.  To 
the extent there is an attempt to obtain 
records that is unsuccessful, the claims 
file should contain documentation of the 
attempt made and a formal finding of 
unavailability should be associated with 
the claims file.

3.  The RO should associate with the 
claims folder any VA medical treatment 
records pertaining to the Veteran dating 
from October 2006.  If no such records 
exist, that fact should be noted in the 
claims file.  Also an attempt should be 
made to obtain any other evidence 
identified as relevant by the Veteran 
during the course of this remand provided 
that any necessary authorization forms are 
completed.

4.  After completion of the above, the RO 
should schedule the Veteran for an 
appropriate examination(s) of his claims 
for service connection for residuals of a 
back injury, for an irregular heart beat, 
for headaches, and for emphysema, with 
shortness of breath.  The claims file must 
be made available to and reviewed by the 
examiner(s).  A complete rationale for all 
conclusions and opinions must be provided.  

The examiner(s) must state whether the 
symptoms reported by the Veteran can be 
attributed to a known clinical diagnosis.  
If so, the examiner(s) must opine as to 
whether it is at least as likely as not 
(50 percent probability or greater) that 
said clinically diagnosed disorder had its 
onset in service or is otherwise related 
to the Veteran's periods of active duty, 
active duty for training, or inactive duty 
training.  An opinion regarding 
respiratory symptoms must indicate whether 
the Veteran's history of cigarette smoking 
is responsible for any diagnosed 
respiratory disability.  

5.  Then readjudicate the appeal.  If any 
benefit sought remains denied, the Veteran 
and his representative should be furnished 
a supplemental statement of the case in 
accordance with 38 C.F.R. § 19.31(b)(1) 
and be given an opportunity to respond.  
The case should then be returned to the 
Board for appellate review, if indicated.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


